Citation Nr: 0027453	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-19 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to an increased evaluation for fatigue due to 
an undiagnosed illness, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for shortness of 
breath due to an undiagnosed illness, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
August 1967, and from September 1990 to September 1991.  The 
appellant had service in Southwest Asia in support of 
Operation Desert Storm from November 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated August 1995 
(tinea pedis), December 1997 (fatigue and shortness of 
breath), and September 1999 (anxiety disorder and individual 
unemployability) of the North Little Rock, Arkansas, 
Department of Veterans Affairs Regional Office (VARO).

We note that the December 1997 rating decision awarded 
service connection for fatigue (20%) and shortness of breath 
(10%) under the provisions of 38 C.F.R. § 3.317 (undiagnosed 
illness of Persian Gulf Veterans) and this appeal stems from 
the initial awards of service connection.



FINDING OF FACT

Competent medical evidence has been presented relating 
anxiety symptoms to the appellant's period of Persian Gulf 
War service.


CONCLUSIONS OF LAW

A well grounded claim for service connection for anxiety 
disorder has been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims for Service Connection

The appellant seeks service connection for anxiety disorder.  
This issue was raised at a January 1999 personal hearing.  
The appellant's attorney noted at this hearing that the 
appellant had also been diagnosed with paranoid delusional 
disorder, bipolar disorder, and adjustment disorder following 
his Persian Gulf War service.  The appellant testified that 
incidents, such as, when his wife called him in the war zone 
overseas affected him emotionally.  The attorney paraphrased 
by stating that "She called you from overseas and chewed 
your butt out," which aggravated his psychological state.  
The general stressful environment of service in Southwest 
Asia was sited as another condition contributing to or 
causing his current psychiatric problems.  The appellant 
acknowledged that he had not obtained regular psychiatric 
care since his Persian Gulf War service, and that he was last 
seen for psychiatric care in 1996.  It was noted that the 
appellant was awarded Social Security Administration (SSA) 
disability benefits in May 1996, in part, due to delusional 
paranoid disorder, anxiety disorder, and depressive disorder.  
The Board observes that a copy of the SSA award letter has 
been associated with the claims folder; however, the records 
relied upon in making this determination are not associated 
with the claims folder.

While the most recent VA psychiatric examination report of 
record, dated August 1996, reflects an impression for "No 
psychiatric disorder or illness," the appellant underwent a 
private psychological evaluation in April 1999, by J.R. 
Moneypenny, Ph.D., and Axis I diagnoses for anxiety disorder 
and dysthymia were indicated.  Thereafter, the appellant's 
attorney obtained a medical opinion from Dr. Moneypenny, 
which reflects that "it is my opinion that his anxiety-
related symptoms are related to, and at least in part a 
result of, his Gulf War experiences."  No reasons or bases 
for this opinion were provided.

Having reviewed the evidence of record, the Board finds that 
the appellant has submitted evidence which is sufficient to 
justify a belief that his claim for a psychiatric disorder, 
diagnosed as anxiety, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  As the appellant has submitted a well grounded claim 
for service connection for anxiety, the VA has a duty to 
assist him in the development of his claim.  Such development 
is discussed in the remand portion of this decision.


ORDER

To the extent of the finding that a well grounded claim for 
service connection for anxiety disorder has been presented, 
the claim is resolved in the appellant's favor.


REMAND

Anxiety Disorder

As the claim for service connection for a psychiatric 
disorder, diagnosed as anxiety disorder, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  In this case, the appellant 
reported at his January 1999 hearing that he had private 
treatment for psychiatric problems by a "Dr. Wade" and his 
former employer's "PCP" or primary care provider.  These 
records and any other pertinent records concerning the 
psychiatric claim should be requested.  Additionally, a 
comprehensive VA psychiatric examination should be performed 
to reconcile the most recent diagnoses of record.  No 
psychiatric disorder/illness was indicated on VA examination 
in August 1997 while a private psychologist indicated the 
presence of anxiety symptoms related to service in 1999.

Additionally, as indicated above, the medical records relied 
upon by the SSA in connection with his award of SSA 
disability benefits are not of record.  VARO should obtain 
these records and associate them with the appellant's claims 
folder.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, remand of this claim is necessary to ensure that 
the VA has fulfilled its duty to assist the appellant in the 
development of his well grounded claim for service connection 
for anxiety disorder.

Fatigue and Shortness of Breath

The appellant contends that the evaluations assigned his 
service-connected fatigue and shortness of breath do not 
reflect adequately the severity of his symptomatology.  He 
asserts that the evaluations should be increased.  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the VARO's initial assignment of an 
evaluation for that disability, as in this case, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Thus, the claims remain open, and 
in this case, the Board has continued the issues on appeal as 
an evaluation of entitlement to increase, since service 
connection has been granted and the appellant seeks a higher 
evaluation.  Framing the issues in this manner does not 
prejudice the appellant, as the issues have not been 
dismissed and the law and regulations governing the 
disability evaluations are the same, regardless of how the 
issues have been phrased.  See Fenderson v. West, 12 Vet.App. 
119, 125-126 (1999).

However, the Board finds that these issues are not ready for 
appellate review by the Board at this time.  As the medical 
records relied upon by the SSA in connection with the award 
of SSA disability benefits are not of record, the Board must 
defer consideration of the claims for increase until VARO has 
obtained these records and considered these records in the 
first instance.  See Murincsak supra.; Bernard v. Brown, 
4 Vet.App. 384 (1993).

Tinea Pedis

Service connection was established for tinea pedis at the 10 
percent disability level, effective from August 1974.  In May 
1994, the appellant requested an increased disability 
evaluation for this condition, claiming that it had worsened.  
VARO denied an increased disability rating in an August 1995 
rating decision.  Thereafter, a VA skin examination was 
conducted in October 1995 and a personal hearing was 
conducted in January 1997, wherein testimony was received 
concerning the appellant's skin problems.  In April 1997, the 
appellant filed a substantive appeal, perfecting an appeal to 
the Board on the issue of increase for tinea pedis.  In 
December 1997 rating decision, VARO increased the disability 
evaluation to 30 percent for tinea pedis, as had been 
previously requested by the appellant.  We note that tinea 
pedis (dermatophytosis, diagnostic code 7813) has been rated 
analogous to eczema under the schedular criteria set out in 
diagnostic code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

After an increased evaluation was awarded in December 1997, 
VARO took no further action on this appeal, although it 
remained in appeal status.  At a January 1999 personal 
hearing, the appellant's attorney indicated that the 
appellant sought the assignment of a disability evaluation in 
excess of 30 percent for tinea pedis, noting that the issue 
was still in appeal status, and the hearing officer accepted 
testimony on the issue of increase.  The appellant's sworn 
testimony was to the effect that he last worked for a 
telephone company in May 1995, and his service-connected foot 
disorder interfered with that employment, requiring him to 
take sick leave.  The appellant's attorney requested a new VA 
skin examination of the feet.

The Board observes, following the January 1999 hearing, that 
a Supplemental Statement of the Case (SSOC) was not issued.  
The testimony given at the January 1999 hearing is tantamount 
to "additional pertinent evidence" received after the most 
recent SSOC.  Therefore, VARO is required to prepare an SSOC 
showing consideration of this additional pertinent evidence 
in order for the VA to have fulfilled its due process 
obligation to the appellant in this case.  See 38 C.F.R. 
§ 19.31 (1999); Bernard v. Brown, 4 Vet.App. 384 (1993).

Furthermore, as the appellant alleges increased disability 
since his last VA skin examination in October 1995, the Board 
finds that a new VA skin examination is necessary to ensure 
the VA has fulfilled its duty to assist the appellant in the 
development of his claim.  See Littke v. Derwinski, 1 
Vet.App. 90 (1990).

TDIU

A claim for a 100 percent disability rating based on 
individual unemployability due to service-connected 
disability was received by the VA in June 1999.  VARO denied 
this benefit in a September 1999 rating decision.  The 
appellant thereafter duly appealed this decision to the Board 
by executing a valid notice of disagreement and substantive 
appeal.

However, in order to ensure that the appellant has been 
afforded due process of law, the Board must defer 
consideration of the claim for individual unemployability at 
this time, as the record is not currently complete, and 
because a decision at this time would be premature in light 
of the other pending claims, potentially prejudicing the 
appellant.  See Bernard supra.

After the development requested by the Board on the other 
issues in this case has been accomplished, VARO should 
consider the claim in light of any newly obtained evidence 
and any other favorable adjudicative action that may have 
occurred while in remand status.

For all the reasons set forth above, this case is REMANDED to 
VARO for the following action:

1.  VARO should obtain all VA outpatient 
treatment records dated since June 1998 
that are not already in the claims 
folder.

2.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for psychiatric illness since 
service discharge.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

3.  VARO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  VARO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to ascertain whether or not 
the appellant has any acquired 
psychiatric disorder, specifically 
anxiety disorder, related to his Persian 
Gulf War service.  The examiner should 
conduct any and all necessary 
evaluations, studies and testing.  The 
examiner should record pertinent medical 
complaints, symptoms and clinical 
findings, and all findings should be 
reported in detail. The examiner should 
indicate the appellant's overall 
psychological, social and occupational 
functioning using the global assessment 
of functioning (GAF) scale provided in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th Ed.).  A complete rationale 
for all opinions and conclusions 
expressed must be given.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
appellant's claims file or, in the 
alternative, the claims file itself, 
should be made available to the examiner 
for review.

5.  VARO should scheduled the appellant 
for a VA skin examination to determine 
the current nature and extent of his 
service connected tinea pedis.  The 
claims folder must be reviewed by the 
examiner before the examination, along 
with a copy of this remand.  
Specifically, the examiner should 
indicate whether or not there is 
"ulceration or extension exfoliation or 
crusting, and systemic or nervous 
manifestations, or [the skin] is 
exceptionally repugnant."  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  
The examiner should also indicate whether 
or not there is clinical evidence of 
"exudation or itching, constant, 
extensive lesions, or marked 
disfigurement."  Id.  Color photographs 
of the affected areas should be taken and 
associated with the examination report.  
A complete rational for all opinions 
expressed must be provided.

6.  VARO is reminded that, in order for a 
disability examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

7.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



